Citation Nr: 1504425	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  04-40 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Oliver Jahizi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2014; a transcript of the hearing is associated with the claims file.  

The Veteran expressly filed a claim of service connection for PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, as the evidence of record contains diagnoses of both disorders.  

A review of the claims file reveals that evidence has been added since the latest supplemental statement of the case, dated December 2009.  While the Veteran has not waived RO consideration of this evidence, there is no prejudice to the Veteran in the Board proceeding with a decision at this time, as the requested benefit is granted in full.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of the November 2014 hearing transcript, the remainder of the documents are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.  



FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence establishes that the Veteran's acquired psychiatric disorder, to include PTSD and depression, is causally related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As regards a claim for PTSD, the Board notes that service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that a claimed in-service stressor occurred; and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, an April 2005 VA examiner concluded that the Veteran had a diagnosis of PTSD that met the DSM-IV criteria.  Furthermore, VA treatment records dated February 2005 noted that the Veteran suffered from symptoms consistent with PTSD and had these symptoms while serving in Vietnam.  It was noted that the Veteran received a diagnosis of PTSD facility consistent with the DSM-IV after he began treatment at the VA facility.  While the July 2009 VA examiner found the Veteran did not meet the criteria for PTSD under the DSM-IV, the Board finds that in light of the other evidence, the Veteran has had a PTSD diagnosis during the pendency of his claim.  Thus, the Board finds the Veteran has the required PTSD diagnosis.  

Furthermore, VA treatment records dated June 2006 contained a notation from a VA psychology intern, cosigned by a VA psychologist, stating that it was more likely than not that the Veteran's condition was related to military trauma and experiences, and the April 2005 VA examiner concluded that the Veteran's PTSD was directly related to his combat experience while serving in the military during the Vietnam War.  

With respect to an in-service stressor, the Veteran contends that while serving in Vietnam, he was on guard duty in the middle of the night for three to five months with insufficient weaponry, which caused him to fear for his life.  He further noted that his base received mortar and rocket attacks two or three times a month while he was stationed there.  A March 2008 response from the Joint Service Records Research Center (JSRRC) confirmed enemy rocket attacks against Phu Loi base where the Veteran was stationed in January 1970.  Additionally, the Veteran submitted a buddy statement in October 2008 from a Veteran who served at the same base confirming the frequent mortar and rocket attacks while they were in service.  The Veteran's service personnel records document a violation in November 1969 for falling asleep while on guard duty "in area designated as under hostile fire."  While the JSRRC issued a formal finding indicating that the Veteran's claimed stressors could not be verified, in a June 2006 statement to the Veteran, the RO indicated that his stressor had been verified.  In light of this statement and the preponderance of the evidence, the Board finds that there is sufficient evidence of an in-service stressor related to the fear of hostile military or terrorist activity.  

Thus, the Board finds that the preponderance of the evidence supports a finding that the Veteran's PTSD is related to his military service.  

Additionally, the evidence of record documents the Veteran's diagnosis and treatment for depression.  In this regard, the July 2009 VA examiner diagnosed the Veteran with major depressive disorder, moderate, recurrent, without psychotic features.  Thus, the Board finds the Veteran has a current disability of depression.  Furthermore, the Veteran's service treatment records include an August 1971 report of medical history in which the Veteran noted he experienced excessive worry and depression, trouble sleeping and nervous trouble.  The Veteran contends that he reported symptoms of depression to his superiors and was seen by a doctor while in service, who gave him Valium after the death of a friend.  The Board finds the Veteran's statements credible, in light of the evidence of record documenting his complaints of depression symptoms while in service.  Thus, the in-service element has been met.  

The remaining question with respect to the Veteran's depression is whether his current diagnosis is related to his military service.  In this regard, the July 2009 VA examiner opined that it was as likely as not likely that the Veteran's recurrent major depression was related to his in-service stressors.  Thus, the Board finds that service connection for the Veteran's depression is warranted.  

In summary, the preponderance of the evidence supports a finding that the Veteran has a current acquired psychiatric disorder, to include PTSD and depression, which is related to his military service.  Thus, resolving all doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is granted.  VA"s notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression, is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


